UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): May 4, 2016 OMEGA HEALTHCARE INVESTORS, INC. (Exact name of registrant as specified in charter) Maryland 1-11316 38-3041398 (State of incorporation) (Commission File Number) (IRS Employer Identification No.) 200 International Circle Suite 3500 Hunt Valley, Maryland 21030 (Address of principal executive offices / Zip Code) (410) 427-1700 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act. oSoliciting material pursuant to Rule 14a-12 under the Exchange Act. oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act. oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act. Item 2.02Results of Operations and Financial Condition. On May 4, 2016, Omega Healthcare Investors, Inc. (“Omega”) issued a press release regarding its financial results for the quarter ended March 31, 2016.Omega’s press release is attached as Exhibit99.1 to this Current Report on Form 8-K and incorporated by reference herein. The information in this Item 2.02 of this Current Report on Form 8-K and the Exhibit 99.1 attached hereto shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, regardless of any general incorporation language in such filing. Item 9.01Financial Statements and Exhibits (d) Exhibits Exhibit No.Description of Exhibit 99.1Press Release dated May 4, 2016 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OMEGA HEALTHCARE INVESTORS, INC. (Registrant) Dated:May 4, 2016By: /s/ Robert O. Stephenson Robert O. Stephenson Chief Financial Officer and Treasurer Exhibit Index Exhibit No.Description of Exhibit 99.1Press Release dated May 4, 2016
